Citation Nr: 1619024	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  07-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a disability of the right upper extremity, including the right hand, wrist, forearm, and elbow.

(The claim for entitlement to service connection for a left hip disability was addressed by the Board in a separate March 2016 decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had active service with the Air Force from December 1976 to May
1981 and with the Army from January 1982 to January 1998.   He is a recipient of the Combat Infantryman Badge and the Southwest Asia Service Medal with three
bronze service stars among other awards and decorations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in December 2010 when it was remanded for additional development.  In a November 2012 decision, the Board denied the claim for service connection for a respiratory disability and remanded claims for service connection for right wrist and elbow disabilities.  The Veteran appealed the denial of service connection for a respiratory disability to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the portion of the November 2012 Board decision that denied service connection for a respiratory disability.  The case returned to the Board and in August 2014, the Board remanded all the claims for a hearing.  The case has now returned to the Board for further appellate action. 

As noted on the first page of this decision, the Veteran has a separate appeal involving a claim for entitlement to service connection for a left hip disability.  The Board issued a decision in March 2016 granting service connection for this disability.  The award of service connection is a full grant of the benefits sought on appeal and the claim for entitlement to service connection for a left hip disability is therefore no longer on appeal.  
The Veteran testified at a videoconference hearing before one of the undersigned Veterans Law Judges (VLJs) in September 2010.  He also testified before another undersigned VLJ at a second videoconference hearing in September 2015.  When an appellant has a personal hearing before two separate VLJs during the appeal and the hearings cover one or more common issues, a third VLJ is assigned to a panel after the second Board hearing has been held prior to appellate review.  The Veteran must then be provided the opportunity for an additional hearing before the third VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision).  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case." Id.  

The Board sent a letter to the Veteran in April 2016 informing him that he had the option of requesting an additional hearing before a third VLJ.  No response to this letter was received and the Board will therefore proceed with this case without scheduling a third hearing.  Transcripts of the September 2010 and September 2015 transcripts are included in the claims file.  

The claim for entitlement to service connection for a right upper extremity disability was previously characterized by the Board as separate claims for disabilities of the right hand, wrist, forearm, and elbow.  Based on the Veteran's testimony during the two videoconference hearings and with consideration of the evidence of record (which indicates the Veteran may experience orthopedic and neurological manifestations of the right upper extremity), the Board has characterized the issue on appeal as entitlement to service connection for a right upper extremity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (explaining that, when determining the scope of a claim, the Board must consider "... the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim.").

The Veteran testified during the September 2015 hearing that the symptoms of his claimed right upper extremity disability are also present in the left upper extremity.  He further testified that the left upper extremity condition was also incurred during active duty.  The Board will therefore refer this matter to the agency of original jurisdiction (AOJ) for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the June 2013 JMR and the Board's previous remands.  The January 2014 Board remand ordered that the Veteran should be provided VA examinations and medical opinions to determine the nature and etiology of the claimed respiratory and right upper extremity disabilities.  The claims file shows that the VA examinations were requested by the AOJ in January 2014 and a report from QTC Medical Services states that the Veteran failed to appear for examinations scheduled in April 2014.  However, the claims file does not contain any indication the Veteran received notice of the scheduled examinations.  Additionally, the Veteran testified during the September 2015 hearing that his employment requires a great deal of international travel and he has not always received timely notice of scheduled VA examinations.  

In light of the above, the Board finds that the case must be remanded to allow the Veteran another opportunity to appear at the VA examinations ordered by the June 2013 JMR and January 2014 Board remand.  The Veteran must be provided advance notice of the dates of the scheduled examinations.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed respiratory disability manifested by shortness of breath.  Contact the Veteran in advance and ensure he receives adequate notice of the time and place of the scheduled examination.  The claims file must be made available to and reviewed by the examiner.

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine the following:

a)  Clarify whether the Veteran's respiratory symptoms are associated with a known clinical diagnosis (such as small airway disease) or are manifestations of an undiagnosed illness; and, 

b)  If the respiratory symptoms are attributed to a known clinical diagnosis, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the chronic respiratory disability is etiologically related to any incident of active duty service, to include the Veteran's complaints of shortness of breath during service and environmental exposures in Southwest Asia. 

A full explanation must accompany the medical opinions provided by the examiner.  The examiner must consider and comment on the Veteran's history of tobacco use (smoking and chewing), the prior medical examinations, and the reported onset of shortness of breath during service.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right upper extremity disability.  Contact the Veteran in advance and ensure he receives adequate notice of the time and place of the scheduled examination.  The claims file must be made available to and reviewed by the examiner.

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine the following:

a)  Identify all right upper extremity disabilities present at any time during the claims period, to include orthopedic and neurological conditions such as carpal tunnel syndrome, Dupuvtren contracture, arthritis, and/or neuropathy.  

b)  Determine whether any right upper extremity disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service. 

The examiner must consider and address the Veteran's service records including but not limited to: a November 1993 service entry reporting follow-up treatment for right elbow, shoulder, and neck symptoms associated with parachuting injuries; an August 1994 Report of Medical History wherein the Veteran affirmatively reports a history of a painful or "trick" shoulder or elbow; an occupational therapy report indicating that the Veteran's occupational duties in the Air Force included continuous manual dexterity operations, grasping, and lifting; a February 1996 service orthopedic report stating the Veteran was seen for follow-up for right carpal tunnel symptoms; a February 1997 Report of Medical History, where the Veteran reports a history of arthritis and a painful or "trick" shoulder or elbow, and "arthritis in hands."

c)  Determine whether any right upper extremity disability is caused or aggravated by the Veteran's service-connected cervical spine disc disease.  The examiner must address the aggravation aspect of the claim. 

A full explanation must accompany the medical opinions provided by the examiner.  

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________                       ____________________________
                   K. Parakkal		                  Milo H. Hawley
             Veterans Law Judge                                              Veterans Law Judge
        Board of Veterans' Appeals                                 Board of Veterans' Appeals



__________________________________
Keith W. Allen
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






